375 So. 2d 760 (1979)
Brenda F. MELADY
v.
LOUISIANA BOARD OF REVIEW et al.
No. 10282.
Court of Appeal of Louisiana, Fourth Circuit.
September 11, 1979.
Robert H. Fray, White, Fray & White, Gretna, for plaintiff.
David L. McComb, G. Phillip Shuler, Dennis John Hauge, Chaffe, McCall, Phillips, Toler & Sarpy, New Orleans, for defendant employer.
Before REDMANN, BOUTALL and SCHOTT, JJ.
REDMANN, Judge.
This unemployment compensation case purports to be one of sexual harassment causing an employee of ten years to quit her job. Because of the long term of claimant's employment, we find it hard to suppose she quit with virtually no provocation; yet her testimony is so conclusory and restrainedperhaps out of a sense of delicacythat we cannot tell whether "good cause connected with [her] employment" within La.R.S. 23:1601 existed. She says *761 she could not work under the circumstances but she does not state the specific facts that occurred or words that were said.
There was no contradictory testimony by any witness for the employer, however. We conclude, under the circumstances, that the appropriate action on this record, La.C. C.P. 2164, is to exercise the power granted by R.S. 23:1634 to "order additional evidence to be taken before the board of review" and further proceedings by the Board. Claimant, now represented by a lawyer, may more easily present the necessary details of the at-work occurrences. If the board finds her more detailed testimony credible and sufficient, the board may modify its findings and forward them to the District Court in accordance with § 1634.
Remanded.